
	

114 HR 2237 IH: Helping Veterans Exposed to Burn Pits Act
U.S. House of Representatives
2015-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2237
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2015
			Ms. Esty (for herself and Mr. McDermott) introduced the following bill; which was referred to the Committee on Veterans’ Affairs, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To direct the Secretary of Veterans to establish within the Department of Veterans Affairs a center
			 of excellence in the prevention, diagnosis, mitigation, treatment, and
			 rehabilitation of health conditions relating to exposure to burn pits.
	
	
 1.Short titleThis Act may be cited as the Helping Veterans Exposed to Burn Pits Act. 2.Center of excellence in prevention, diagnosis, mitigation, treatment, and rehabilitation of health conditions relating to exposure to burn pits and other environmental exposures (a)EstablishmentThe Secretary of Veterans Affairs shall establish within the Department of Veterans Affairs a center of excellence in the prevention, diagnosis, mitigation, treatment, and rehabilitation of health conditions relating to exposure to burn pits and other environmental exposures to carry out the responsibilities specified in subsection (d). Such center shall be established using—
 (1)the directives, policies, and Comptroller General and Inspector General recommendations in effect as of the date of the enactment of this Act; and
 (2)guidance issued pursuant to section 313 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1692; 10 U.S.C. 1074 note).
 (b)Selection of sitesIn selecting the site for the center of excellence established under subsection (a), the Secretary of Veterans Affairs shall consider entities that—
 (1)are equipped with the specialized equipment needed to study, diagnose, and treat health conditions relating to exposure to burn pits and other environmental exposures;
 (2)have a publication track record of post-deployment health exposures among veterans who served in the Armed Forces in support of Operation Iraqi Freedom and Operation Enduring Freedom;
 (3)have collaborated with a geosciences department that has a medical geology division; (4)have developed animal models and in vitro models of dust immunology and lung injury consistent with the injuries of members of the Armed Forces who served in support of Operation Iraqi Freedom and Operation Enduring Freedom; and
 (5)have expertise in allergy and immunology, pulmonary diseases, and industrial and management engineering.
 (c)CollaborationThe Secretary shall ensure that the center of excellence collaborates, to the maximum extent practicable, with the Secretary of Defense, institutions of higher education, and other appropriate public and private entities (including international entities) to carry out the responsibilities specified in subsection (d).
 (d)ResponsibilitiesThe center of excellence shall have the following responsibilities: (1)To provide for the development, testing, and dissemination within the Department of Veterans Affairs of best practices for the treatment of health conditions relating to exposure to burn pits and other environmental exposures.
 (2)To provide guidance for the health system of the Department of Veterans Affairs and the Department of Defense in determining the personnel required to provide quality health care for members of the Armed Forces and veterans with health conditions relating to exposure to burn pits and other environmental exposures.
 (3)To establish, implement, and oversee a comprehensive program to train health professionals of the Department of Veterans Affairs and the Department of Defense in the treatment of health conditions relating to exposure to burn pits and other environmental exposures.
 (4)To facilitate advancements in the study of the short-term and long-term effects of exposure to burn pits and other environmental exposures.
 (5)To disseminate within the military medical treatment facilities of the Department of Veterans Affairs best practices for training health professionals with respect to health conditions relating to exposure to burn pits and other environmental exposures.
 (6)To conduct basic science and translational research on health conditions relating to exposure to burn pits and other environmental exposures for the purposes of understanding the etiology of such conditions and developing preventive interventions and new treatments.
 (7)To provide medical treatment to all veterans identified as part of the burn pits registry established under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
 (e)Use of burn pits registry dataIn carrying out its responsibilities under subsection (d), the center shall have access to and make use of the data accumulated by the burn pits registry established under section 201 of the Dignified Burial and Other Veterans' Benefits Improvement Act of 2012 (Public Law 112–260; 38 U.S.C. 527 note).
 (f)DefinitionsIn this section: (1)The term burn pit means an area of land located in Afghanistan or Iraq that—
 (A)is designated by the Secretary of Defense to be used for disposing solid waste by burning in the outdoor air; and
 (B)does not contain a commercially manufactured incinerator or other equipment specifically designed and manufactured for the burning of solid waste.
 (2)The term other environmental exposures means exposure to environmental hazards, including burn pits, dust or sand, hazardous materials, and waste at any site in Afghanistan or Iraq that emits smoke containing pollutants present in the environment or smoke from fires or explosions.
 (g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $30,000,000 for each of fiscal years 2016 through 2021.
			
